Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 6/30/2021 have been entered. Claims 1, 8, 15 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 8, and 15 being independent.

Response to Arguments
The Applicants’ arguments (page 6 filed 6/30/2021) regarding the Double Patenting rejections of claims 1-20 have been fully considered.
The Examiner acknowledges the Applicant’s willingness to file a Terminal Disclaimer if the Examiner indicates claims 1-20 are otherwise allowable.
The new limitation that is found allowable in this office action is not claimed in US Patent 10402955 B2 or in any other US Patent Application submitted by the Applicants or Inventors.
Thus, the Double Patenting rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest in response to receiving the user input, performing a second type of statistical analysis on the video frames comprising the object to generate a second motion blur effect to represent the detected motion, wherein the first type of statistical analysis is different than the second type of statistical analysis.
It is well known in the art to adjust the parameters to a statistical function to change motion blur in an image.  However, the art of record fails to teach providing a user input to change to a different type of statistical function.

Regarding claim 8, in light of the allowance of claim 1, the medium in claim 8 is similar and performed by the method in claim 1. Therefore, claim 8 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the system in claim 15 is similar and performed by the method in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.